J-A28004-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

K. L. W.                                   :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                      Appellant            :
                                           :
                                           :
              v.                           :
                                           :
                                           :
C. J. W.                                   :   No. 708 EDA 2016

                   Appeal from the Order Entered February 4, 2016
                   in the Court of Common Pleas of Chester County
                    Domestic Relations at No(s): No. 2015-05718


BEFORE: PANELLA, J., SHOGAN, J., and PLATT*, J.

JUDGMENT ORDER BY PANELLA, J.:                 FILED DECEMBER 23, 2016

       K.L.W. (“Mother”) appeals from the February 4, 2016 order denying

her request to relocate to West Dover, Vermont with her children, C.W., III,

a male, born in February 1999; G.W., a female, born in September 2000;

P.W., a female, born in February 2003; and T.W., a male, born in May 2005.

We affirm.

       The trial court set forth the factual and procedural history of this case,

which we adopt herein. See Trial Court Opinion, filed 2/4/16, at 1-3.

       Our scope and standard of review is as follows:


____________________________________________


* Retired Senior Judge assigned to the Superior Court.
J-A28004-16


     In reviewing a custody order, our scope is of the broadest type
     and our standard is abuse of discretion. We must accept findings
     of the trial court that are supported by competent evidence of
     record, as our role does not include making independent factual
     determinations. In addition, with regard to issues of credibility
     and weight of the evidence, we must defer to the presiding trial
     judge who viewed and assessed the witnesses first-hand.
     However, we are not bound by the trial court’s deductions or
     inferences from its factual findings. Ultimately, the test is
     whether the trial court’s conclusions are unreasonable as shown
     by the evidence of record. We may reject the conclusions of the
     trial court only if they involve an error of law, or are
     unreasonable in light of the sustainable findings of the trial
     court.

C.R.F., III v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

     Upon careful review of the parties’ briefs, the certified record, and the

applicable law, we discern no abuse of discretion by the trial court. The

thorough and comprehensive opinions of the Honorable David F. Bortner




                                    -2-
J-A28004-16


dispose of Mother’s issues on appeal. Accordingly, we affirm the order

entered by the trial court based on Judge Bortner’s opinions filed February 4,

2016, and April 20, 2016.1

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2016




____________________________________________


1
   The parties are directed to attach a copy of these opinions in the event of
further proceedings in this matter.



                                           -3-
Circulated 12/09/2016 01:48 PM
Circulated 12/09/2016 01:48 PM